 

 

 

Case 1:18-cv-05202-ELR Document 12 Filed 02/05/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION

MAURINDA F. ALLEN, *
*

Plaintiff, *

*

Vv. * 1:18-CV-05202-ELR

*

GAMEL ACCOUNTING & TAX *
RESOLUTION INC., EDILENE *
JOHANSSON, and JESSICA BUSH, *
ok

Defendants. *

*

ORDER

On January 7, 2019, Plaintiff Maurinda F. Allen filed a “Voluntary Dismissal
of Defendant, Jessica Bush, Without Prejudice.” [Doc. 7]. However, because
Defendant Jessica Bush has filed an answer in this action [Doc. 5], Federal Rule of
Civil Procedure 41(a)(1) requires a stipulation of dismissal signed by all parties who
have appeared. Accordingly, if Plaintiff wishes to proceed with the dismissal of
Defendant Jessica Bush, she should file a stipulation of dismissal pursuant to Federal
Rule of Civil Procedure 41(a)(1) or an appropriate motion to dismiss pursuant to

Federal Rule 41(a)(2).

 

 
 

 

 

Case 1:18-cv-05202-ELR Document 12 Filed 02/05/19 Page 2 of 2

id
SO ORDERED, inisD* day of February, 2019.

Gitlin
Eleanor L. Ross

United States District Judge
Northern District of Georgia

 

 
